FILED
                            NOT FOR PUBLICATION                               OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AARON HALL,                                      No. 12-56379

               Petitioner - Appellant,           D.C. No. 2:11-cv-06357-CJC

  v.
                                                 MEMORANDUM *
LINDA SANDERS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                          Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Federal prisoner Aaron Hall appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s denial of a 28 U.S.C.

§ 2241 habeas corpus petition, see Mora-Meraz v. Thomas, 601 F.3d 933, 939 (9th


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010), and we affirm.

      Hall argues that his right to due process was violated by a Disciplinary

Hearing Officer’s (“DHO”) determination that he committed the prohibited act of

“possession, manufacture, or introduction of a hazardous tool.” The record reflects

that the proper constitutional safeguards were met and that “some evidence”

supports the DHO’s findings. See Superintendent v. Hill, 472 U.S. 445, 455 (1985)

(requirements of due process are satisfied if “some evidence” supports disciplinary

decision); Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting forth due

process requirements in prison disciplinary proceedings that implicate a liberty

interest). Hall specifically contends that prison officials failed timely to advise him

of his right to remain silent during the prison investigation and sought to coerce a

confession. Even assuming some error in the DHO’s use of Hall’s admission, the

DHO’s determination that he possessed the items was sufficiently supported by the

evidence. Furthermore, contrary to Hall’s contention, Officer Coleman’s

involvement in the investigation did not violate prison rules. See 28 C.F.R.

§§ 541.14-.16 (2010).

      Finally, Hall’s contention that he sought the testimony of Officer Perkins at

his disciplinary hearing is not supported by the record.

      Hall’s remaining contentions are without merit.

      AFFIRMED.


                                           2                                     12-56379